931 F.2d 888Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Roger C. La BOITEAUX, a/k/a Roger Sherman, Defendant-Appellant.
No. 90-6371.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 30, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (CR-86-271-A)
Roger C. La Boiteaux, appellant pro se.
Paul George Cassell, Assistant United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
VACATED AND REMANDED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Roger C. La Boiteaux appeals the district court's denial of his Fed.R.Crim.P. 35(a) motion to correct an illegal sentence.  We vacate the order denying the motion for lack of a record enabling us to review the order.


2
The record in this case contains only the district court's order and memorandum denying the Rule 35(a) motion and La Boiteaux's notice of appeal.  Repeated efforts by the Clerk's Office of the United States District Court to locate the original Rule 35(a) motion, or a copy of it, have been unsuccessful.  As a result, we are unable to determine whether denial of the motion was proper.  Therefore, we vacate the order denying the Rule 35(a) motion and remand the case for further proceedings.  On remand, the district court should invite La Boiteaux to resubmit his Rule 35(a) motion.  Once the motion has been resubmitted and ruled on by the district court, should La Boiteaux desire to appeal and file a timely notice of appeal, this Court will have an adequate record for appellate review.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
VACATED AND REMANDED.